Church,S.
In this case the appraisal of the property of the deceased has been fixed, and the report confirmed, and the time to appeal has expired. Since that time, however, by a decision of the Court of Appeals, it has been held that a tax should not be assessed upon the amount of commissions to which the trustees would have been entitled upon the real and personal property of this estate. The trustees of this estate, therefore, desire to take advantage of this decision of the Court of Appeals, and, hence, move to modify the decree assessing and fixing the tax upon the estate in question.
It does not seem to me that this application should prevail.
As I view the statute, the provision permitting an appeal was for the purpose of permitting a party to bring up for review legal errors which might have been committed.
On the other hand if, subsequently, the facts should disclose that there was any mistake Ss to the facts submitted to the appraiser, then it would be proper to come before the surrogate, and ask for leave to modify the decree upon presentation of these facts.
In other words: The practice upon this matter is similar to that of an appeal or motion to grant a new trial on the ground of newly-discovered evidence.
Where, however, the party has failed to appeal, but subsequently a decision is rendered in some other matter which, if an appeal had been taken, would have been advantageous to the party, it seems to me that they cannot obtain the relief by a motion of this character, as, if all of the rights which a party was to obtain from an appeal could be sustained by a motion of this character, this portion of the statute permitting an appeal would be entirely unnecessary.
*140Again, .to encourage any such, practice would be putting a premium on dilatory conduct, as a party might lay by, as in this case, and seek to obtain the advantage of the work of some other litigant who had the courage of his convictions to take the question to the highest court. The various cases quoted by the moving party herein are not inconsistent with this interpretation of the statute.
In the case of Morgan v. Cowie, 49 App. Div. 612, the court expressly stated: “ If facts have arisen since the imposition and payment of the tax * * * then the court possesses the power to redress the wrong done.” As above stated, there is no fact arising in connection with the matter in this case, but simply a decision of the court; the facts remain the same.
The Matter of Coogan (27 Misc. Rep. 563) was a case where the tax was imposed “ without any authority and without jurisdiction.” , On the other hand, in Matter of Crerar, 56 App. Div. 479, it was expressly decided that where it was simply a clear ease of a legal error that the only method of review was by an appeal in the form provided by the statute.
The motion to modify the decree fixing the tax is, therefore, denied.
Motion denied.